Exhibit 10.10

 

JDS UNIPHASE CORPORATION

 

AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN

 

(As Amended on November 14, 2012)

 

1.                                      Purpose of the Plan.  The purpose of
this Plan is to provide incentives to attract, retain and motivate eligible
persons whose present and potential contributions are important to the success
of the Company by offering them an opportunity to participate in the Company’s
future performance.

 

2.                                      Definitions.  As used herein, the
following definitions shall apply:

 

(a)                                 “Administrator” means the Board or any of
the Committees appointed to administer the Plan.

 

(b)                                 “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 promulgated under the
Exchange Act.

 

(c)                                  “Applicable Laws” means the legal
requirements relating to the Plan and the Awards under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the
rules of any non-U.S. jurisdiction applicable to Awards granted to residents
therein.

 

(d)                                 “Assumed” means that pursuant to a Corporate
Transaction either (i) the Award is expressly affirmed by the Company or
(ii) the contractual obligations represented by the Award are expressly assumed
(and not simply by operation of law) by the successor entity or its Parent in
connection with the Corporate Transaction with appropriate adjustments to the
number and type of securities of the successor entity or its Parent subject to
the Award and the exercise or purchase price thereof which preserves the
compensation element of the Award existing at the time of the Corporate
Transaction as determined in accordance with the instruments evidencing the
agreement to assume the Award.

 

(e)                                  “Award” means the grant of an Option, SAR,
Dividend Equivalent Right, Restricted Stock, Restricted Stock Unit, Performance
Unit, Performance Share, or other right or benefit under the Plan.

 

(f)                                   “Award Agreement” means the written
agreement evidencing the grant of an Award executed by the Company and the
Grantee, including any amendments thereto.

 

(g)                                  “Board” means the Board of Directors of the
Company.

 

(h)                                 “Cause” means, with respect to the
termination by the Company or a Related Entity of the Grantee’s Continuous
Active Service, that such termination is for “Cause” as such term is expressly
defined in a then-effective written agreement between the Grantee and the
Company or such Related Entity, or in the absence of such then-effective written
agreement and definition, is based on, in the determination of the
Administrator, the Grantee’s:  (i) performance of any act or failure to perform
any act in bad faith and to the detriment of the Company or a Related Entity;
(ii) dishonesty, intentional misconduct, material violation of any applicable
Company or Related Entity policy, or material breach of any agreement with the
Company or a Related Entity; or (iii) commission of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person.

 

(i)                                     “Change in Control” means a change in
ownership or control of the Company effected through either of the following
transactions:

 

(i)                                     the direct or indirect acquisition by
any person or related group of persons (other than an acquisition from or by the
Company or by a Company-sponsored employee benefit plan or by a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or

 

1

--------------------------------------------------------------------------------


 

(ii)                                  a change in the composition of the Board
over a period of thirty-six (36) months or less such that a majority of the
Board members (rounded up to the next whole number) ceases, by reason of one or
more contested elections for Board membership, to be comprised of individuals
who are Continuing Directors.

 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(k)                                 “Committee” means any committee composed of
members of the Board appointed by the Board to administer the Plan.

 

(l)                                     “Common Stock” means the common stock of
the Company.

 

(m)                             “Company” means JDS Uniphase Corporation, a
Delaware corporation.

 

(n)                                 “Consultant” means any person (other than an
Employee or a Director, solely with respect to rendering services in such
person’s capacity as a Director) who is engaged by the Company or any Related
Entity to render consulting or advisory services to the Company or such Related
Entity.

 

(o)                                 “Continuing Directors” means members of the
Board who either (i) have been Board members continuously for a period of at
least thirty-six (36) months or (ii) have been Board members for less than
thirty-six (36) months and were elected or nominated for election as Board
members by at least a majority of the Board members described in clause (i) who
were still in office at the time such election or nomination was approved by the
Board.

 

(p)                                 “Continuous Active Service” means that the
provision of services to the Company or a Related Entity in any capacity of
Employee, Director or Consultant is not interrupted or terminated.  In
jurisdictions requiring notice in advance of an effective termination as an
Employee, Director or Consultant, Continuous Active Service shall be deemed
terminated upon the actual cessation of providing services to the Company or a
Related Entity notwithstanding any required notice period that must be fulfilled
before a termination as an Employee, Director or Consultant can be effective
under Applicable Laws.  Continuous Active Service shall not be considered
interrupted in the case of (i) any approved leave of absence, (ii) transfers
among the Company, any Related Entity, or any successor, in any capacity of
Employee, Director or Consultant, or (iii) any change in status as long as the
individual remains in the service of the Company or a Related Entity in any
capacity of Employee, Director or Consultant (except as otherwise provided in
the Award Agreement).  An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.  For purposes of each
Incentive Stock Option granted under the Plan, if such leave exceeds ninety (90)
days, and reemployment upon expiration of such leave is not guaranteed by
statute or contract, then the Incentive Stock Option shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the expiration of such ninety (90) day period.

 

(q)                                 “Corporate Transaction” means any of the
following transactions:

 

(i)                                     a merger or consolidation in which the
Company is not the surviving entity, except for a transaction the principal
purpose of which is to change the state in which the Company is incorporated;

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the assets of the Company;

 

(iii)                               the complete liquidation or dissolution of
the Company;

 

(iv)                              any reverse merger or series of related
transactions culminating in a reverse merger (including, but not limited to, a
tender offer followed by a reverse merger) in which the Company is the surviving
entity but in which securities possessing more than forty percent (40%) of the
total combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from those who held such securities
immediately prior to such merger or the initial transaction culminating in such
merger but excluding any such transaction or series of related transactions that
the Administrator determines shall not be a Corporate Transaction; or

 

(v)                                 acquisition in a single or series of related
transactions by any person or related group of persons (other than the Company
or by a Company-sponsored employee benefit plan) of beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of securities possessing more
than fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities but excluding any such transaction or series of related
transactions that the Administrator determines shall not be a Corporate
Transaction.

 

2

--------------------------------------------------------------------------------


 

(r)                                    “Covered Employee” means an Employee who
is a “covered employee” under Section 162(m)(3) of the Code.

 

(s)                                   “Director” means a member of the Board or
the board of directors of any Related Entity.

 

(t)                                    “Disability” means as defined under the
long-term disability policy of the Company or the Related Entity to which the
Grantee provides services regardless of whether the Grantee is covered by such
policy.  If the Company or the Related Entity to which the Grantee provides
service does not have a long-term disability plan in place, “Disability” means
that a Grantee is unable to carry out the responsibilities and functions of the
position held by the Grantee by reason of any medically determinable physical or
mental impairment for a period of not less than ninety (90) consecutive days.  A
Grantee will not be considered to have incurred a Disability unless he or she
furnishes proof of such impairment sufficient to satisfy the Administrator in
its discretion.

 

(u)                                 “Dividend Equivalent Right” means a right
entitling the Grantee to compensation measured by dividends paid with respect to
Common Stock.

 

(v)                                 “Employee” means any person, including an
Officer or Director, who is in the employ of the Company or any Related Entity,
subject to the control and direction of the Company or any Related Entity as to
both the work to be performed and the manner and method of performance.  The
payment of a director’s fee by the Company or a Related Entity shall not be
sufficient to constitute “employment” by the Company.

 

(w)                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(x)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows:

 

(i)                                     If the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation The Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the date of determination (or, if no closing sales price
or closing bid was reported on that date, as applicable, on the last trading
date such closing sales price or closing bid was reported), as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

 

(ii)                                  If the Common Stock is regularly quoted on
an automated quotation system (including the OTC Bulletin Board) or by a
recognized securities dealer, but selling prices are not reported, the Fair
Market Value of a share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the date of determination (or, if
no such prices were reported on that date, on the last date such prices were
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable; or

 

(iii)                               In the absence of an established market for
the Common Stock of the type described in (i) and (ii), above, the Fair Market
Value thereof shall be determined by the Administrator in good faith.

 

(y)                                 “Full Value Award” means the grant of
Restricted Stock, Restricted Stock Units, Performance Units or Performance
Shares under the Plan with a per share or unit purchase price lower than 100% of
Fair Market Value on the date of grant.

 

(z)                                  “Grantee” means an Employee, Director or
Consultant who receives an Award under the Plan.

 

(aa)                          “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which these persons (or the Grantee) have more than fifty percent (50%) of the
beneficial interest, a foundation in which these persons (or the Grantee)
control the management of assets, and any other entity in which these persons
(or the Grantee) own more than fifty percent (50%) of the voting interests.

 

(bb)                          “Incentive Stock Option” means an Option intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code

 

3

--------------------------------------------------------------------------------


 

(cc)                            “Non-Qualified Stock Option” means an Option not
intended to qualify as an Incentive Stock Option.

 

(dd)                          “Officer” means a person who is an officer of the
Company or a Related Entity within the meaning of Section 16 of the Exchange Act
and the rules and regulations promulgated thereunder.

 

(ee)                            “Option” means an option to purchase Shares
pursuant to an Award Agreement granted under the Plan.

 

(ff)                              “Parent” means a “parent corporation”, whether
now or hereafter existing, as defined in Section 424(e) of the Code.

 

(gg)                            “Performance-Based Compensation” means
compensation qualifying as “performance-based compensation” under
Section 162(m) of the Code.

 

(hh)                          “Performance Shares” means Shares or an Award
denominated in Shares which may be earned in whole or in part upon attainment of
performance criteria established by the Administrator.

 

(ii)                                  “Performance Units” means an Award which
may be earned in whole or in part based upon attainment of performance criteria
established by the Administrator and which may be settled for cash, Shares or
other securities or a combination of cash, Shares or other securities as
established by the Administrator.

 

(jj)                                “Plan” means this 2003 Equity Incentive
Plan.

 

(kk)                          “Related Entity” means any Parent or Subsidiary of
the Company and any business, corporation, partnership, limited liability
company or other entity in which the Company or a Parent or a Subsidiary of the
Company holds a substantial ownership interest, directly or indirectly.

 

(ll)                                  “Replaced” means that pursuant to a
Corporate Transaction the Award is replaced with a comparable stock award or a
cash incentive program of the Company, the successor entity (if applicable) or
Parent of either of them which preserves the compensation element of such Award
existing at the time of the Corporate Transaction and provides for subsequent
payout in accordance with the same (or a more favorable) vesting schedule
applicable to such Award.  The determination of Award comparability shall be
made by the Administrator and its determination shall be final, binding and
conclusive.

 

(mm)                  “Restricted Stock” means Shares issued under the Plan to
the Grantee for such consideration, if any, and subject to such restrictions on
transfer, rights of first refusal, repurchase provisions, forfeiture provisions,
and other terms and conditions as established by the Administrator.

 

(nn)                          “Restricted Stock Unit” means a grant of a right
to receive in cash or stock, as established by the Administrator, the market
value of one Share.

 

(oo)                          “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor thereto.

 

(pp)                          “SAR” means a stock appreciation right entitling
the Grantee to Shares or cash compensation, as established by the Administrator,
measured by appreciation in the value of Common Stock.

 

(qq)                          “Share” means a share of the Common Stock.

 

(rr)                                “Subsidiary” means a “subsidiary
corporation”, whether now or hereafter existing, as defined in Section 424(f) of
the Code.

 

3.                                      Stock Subject to the Plan.

 

(a)                                 Subject to the provisions of Section 10
below, the maximum aggregate number of Shares which may be issued pursuant to
all Awards (including Incentive Stock Options) is 64,200,000 Shares.  The Shares
to be issued pursuant to Awards may be authorized, but unissued, or reacquired
Common Stock.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Any Shares that are not subject to Full
Value Awards will be counted against the numerical limits of this Section 3 as
one Share for every Share subject thereto.  Any Shares subject to Full Value
Awards will be counted against the numerical limits of this Section 3 as 1.5
Shares for every one Share subject thereto.  To the extent that a Share that was
subject to an Award that counted as 1.5 Shares against the Plan reserve pursuant
to the preceding sentence is recycled back into the Plan under the next
paragraph of this Section 3, the Plan will be credited with 1.5 Shares.

 

(c)                                  Any Shares covered by an Award (or portion
of an Award) which is forfeited, canceled or expires (whether voluntarily or
involuntarily) shall be deemed not to have been issued for purposes of
determining the maximum aggregate number of Shares which may be issued under the
Plan.  Shares that actually have been issued under the Plan pursuant to an Award
shall not be returned to the Plan and shall not become available for future
issuance under the Plan, except that if unvested Shares are forfeited, or
repurchased by the Company at the lower of their original purchase price or
their Fair Market Value at the time of repurchase, such Shares shall become
available for future grant under the Plan.  With respect to SARs, the gross
number of Shares subject to a SAR will cease to be available under the Plan
(whether or not the SAR is net settled for a lesser number of Shares).

 

4.                                      Administration of the Plan.

 

(a)                                 Plan Administrator.

 

(i)                                     Administration with Respect to Directors
and Officers.  With respect to grants of Awards to Directors or Employees who
are also Officers or Directors of the Company, the Plan shall be administered by
(A) the Board or (B) a Committee designated by the Board, which Committee shall
be constituted in such a manner as to satisfy the Applicable Laws and to permit
such grants and related transactions under the Plan to be exempt from
Section 16(b) of the Exchange Act in accordance with Rule 16b-3.  Once
appointed, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board.

 

(ii)                                  Administration With Respect to Consultants
and Other Employees.  With respect to grants of Awards to Employees or
Consultants who are neither Directors nor Officers of the Company, the Plan
shall be administered by (A) the Board or (B) a Committee designated by the
Board, which Committee shall be constituted in such a manner as to satisfy the
Applicable Laws.  Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board.  The Board may
authorize one or more Officers to grant such Awards and may limit such authority
as the Board determines from time to time.

 

(iii)                               Administration With Respect to Covered
Employees.  Notwithstanding the foregoing, grants of Awards to any Covered
Employee intended to qualify as Performance-Based Compensation shall be made
only by a Committee (or subcommittee of a Committee) which is comprised solely
of two or more Directors eligible to serve on a committee making Awards
qualifying as Performance-Based Compensation.  In the case of such Awards
granted to Covered Employees, references to the “Administrator” or to a
“Committee” shall be deemed to be references to such Committee or subcommittee.

 

(iv)                              Administration Errors.  In the event an Award
is granted in a manner inconsistent with the provisions of this subsection (a),
such Award shall be presumptively valid as of its grant date to the extent
permitted by the Applicable Laws.

 

(b)                                 Powers of the Administrator.  Subject to
Applicable Laws and the provisions of the Plan (including any other powers given
to the Administrator hereunder), and except as otherwise provided by the Board,
the Administrator shall have the authority, in its discretion:

 

(i)                                     to select the Employees, Directors and
Consultants to whom Awards may be granted from time to time hereunder;

 

(ii)                                  to determine whether and to what extent
Awards are granted hereunder;

 

(iii)                               to determine the number of Shares or the
amount of other consideration to be covered by each Award granted hereunder;

 

(iv)                              to approve forms of Award Agreements for use
under the Plan;

 

5

--------------------------------------------------------------------------------


 

(v)                                 to determine the terms and conditions of any
Award granted hereunder;

 

(vi)                              to amend the terms of any outstanding Award
granted under the Plan, provided that (A) any amendment that would adversely
affect the Grantee’s rights under an outstanding Award shall not be made without
the Grantee’s written consent, (B) the reduction of the exercise price of any
Option or SAR awarded under the Plan shall be subject to stockholder approval
and (C) canceling or “buying-out” an Option or SAR at a time when its exercise
price exceeds the Fair Market Value of the underlying Shares, in exchange for
cash, another Option, SAR, Restricted Stock, Restricted Stock Unit, or other
Award shall be subject to stockholder approval, unless the cancellation and
exchange occurs in connection with a Corporate Transaction;

 

(vii)                           to construe and interpret the terms of the Plan
and Awards, including without limitation, any notice of award or Award
Agreement, granted pursuant to the Plan;

 

(viii)                        to establish additional terms, conditions,
rules or procedures to accommodate the rules or laws of applicable non-U.S.
jurisdictions and to afford Grantees favorable treatment under such rules or
laws; provided, however, that no Award shall be granted under any such
additional terms, conditions, rules or procedures with terms or conditions which
are inconsistent with the provisions of the Plan; and

 

(ix)                              to take such other action, not inconsistent
with the terms of the Plan, as the Administrator deems appropriate.

 

(c)                                  Indemnification.  In addition to such other
rights of indemnification as they may have as members of the Board or as
Officers or Employees of the Company or a Related Entity, members of the Board
and any Officers or Employees of the Company or a Related Entity to whom
authority to act for the Board, the Administrator or the Company is delegated
shall be defended and indemnified by the Company to the extent permitted by law
on an after-tax basis against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
claim, investigation, action, suit or proceeding, or in connection with any
appeal therein, to which they or any of them may be a party by reason of any
action taken or failure to act under or in connection with the Plan, or any
Award granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by the Company) or paid by them in
satisfaction of a judgment in any such claim, investigation, action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such claim, investigation, action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct; provided, however,
that within thirty (30) days after the institution of such claim, investigation,
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at the Company’s expense to handle and defend the same.

 

5.                                      Eligibility.  Awards other than
Incentive Stock Options may be granted to Employees, Directors and Consultants. 
Incentive Stock Options may be granted only to Employees of the Company or a
Parent or a Subsidiary of the Company.  An Employee, Director or Consultant who
has been granted an Award may, if otherwise eligible, be granted additional
Awards.  Awards may be granted to such Employees, Directors or Consultants who
are residing in non-U.S. jurisdictions as the Administrator may determine from
time to time.

 

6.                                      Terms and Conditions of Awards.

 

(a)                                 Type of Awards.  The Administrator is
authorized under the Plan to award any type of arrangement to an Employee,
Director or Consultant that is not inconsistent with the provisions of the Plan
and that by its terms involves or might involve the issuance of (i) Shares,
(ii) cash or (iii) an Option, a SAR, or similar right with a fixed or variable
price related to the Fair Market Value of the Shares and with an exercise or
conversion privilege related to the passage of time, the occurrence of one or
more events, or the satisfaction of performance criteria or other conditions. 
Such awards include, without limitation, Options, SARs, Restricted Stock,
Restricted Stock Units, Dividend Equivalent Rights, Performance Units or
Performance Shares, and an Award may consist of one such security or benefit, or
two (2) or more of them in any combination or alternative.

 

(b)                                 Designation of Award.  Each Award shall be
designated in the Award Agreement.  In the case of an Option, the Option shall
be designated as either an Incentive Stock Option or a Non-Qualified Stock
Option.  However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value of Shares subject to Options designated as Incentive
Stock Options which become exercisable for the first time by a Grantee during
any calendar year (under all plans of the Company or any Parent or Subsidiary of
the Company) exceeds $100,000, such excess Options, to the extent of the Shares
covered thereby in excess of the foregoing limitation, shall be treated as
Non-Qualified Stock Options.  For this

 

6

--------------------------------------------------------------------------------


 

purpose, Incentive Stock Options shall be taken into account in the order in
which they were granted, and the Fair Market Value of the Shares shall be
determined as of the grant date of the relevant Option.

 

(c)                                  Conditions of Award.  Subject to the terms
of the Plan, the Administrator shall determine the provisions, terms, and
conditions of each Award including, but not limited to, the Award vesting
schedule, repurchase provisions, rights of first refusal, forfeiture provisions,
form of payment (cash, Shares, or other consideration) upon settlement of the
Award, payment contingencies, and satisfaction of any performance criteria.  The
performance criteria established by the Administrator may be based on any one
of, or combination of, the following: (i) increase in share price, (ii) earnings
per share, (iii) total stockholder return, (iv) operating margin, (v) gross
margin, (vi) return on equity, (vii) return on assets, (viii) return on
investment, (ix) operating income, (x) net operating income, (xi) pre-tax
profit, (xii) cash flow, (xiii) revenue, (xiv) expenses, (xv) earnings before
interest, taxes and depreciation, (xvi) economic value added, (xvii) market
share, (xviii) personal management objectives, and (xix) other measures of
performance selected by the Administrator.  Partial achievement of the specified
criteria may result in a payment or vesting corresponding to the degree of
achievement as specified in the Award Agreement.

 

(d)                                 Acquisitions and Other Transactions.  The
Administrator may issue Awards under the Plan in settlement, assumption or
substitution for, outstanding awards or obligations to grant future awards in
connection with the Company or a Related Entity acquiring another entity, an
interest in another entity or an additional interest in a Related Entity whether
by merger, stock purchase, asset purchase or other form of transaction.

 

(e)                                  Deferral of Award Payment.  The
Administrator may establish one or more programs under the Plan to permit
selected Grantees the opportunity to elect to defer receipt of consideration
upon exercise of an Award, satisfaction of performance criteria, or other event
that absent the election would entitle the Grantee to payment or receipt of
Shares or other consideration under an Award.  The Administrator may establish
the election procedures, the timing of such elections, the mechanisms for
payments of, and accrual of interest or other earnings, if any, on amounts,
Shares or other consideration so deferred, and such other terms, conditions,
rules and procedures that the Administrator deems advisable for the
administration of any such deferral program.

 

(f)                                   Separate Programs.  The Administrator may
establish one or more separate programs under the Plan for the purpose of
issuing particular forms of Awards to one or more classes of Grantees on such
terms and conditions as determined by the Administrator from time to time.

 

(g)                                  Individual Limitations on Awards.  The
maximum number of Shares with respect to which Awards may be granted to any
Grantee in any fiscal year of the Company shall be one million (1,000,000)
Shares.  In connection with a Grantee’s (i) commencement of Continuous Active
Service or (ii) first promotion in any fiscal year of the Company, a Grantee may
be granted Awards for up to an additional one million (1,000,000) Shares which
shall not count against the limit set forth in the preceding sentence.  The
foregoing limitations shall be adjusted proportionately in connection with any
change in the Company’s capitalization pursuant to Section 10, below.  To the
extent required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitations with respect to a Grantee, if any Awards are
canceled, the canceled Awards shall continue to count against the maximum number
of Shares with respect to which Awards may be granted to the Grantee.  For this
purpose, the repricing of an Option (or in the case of a SAR, the base amount on
which the stock appreciation is calculated is reduced to reflect a reduction in
the Fair Market Value of the Common Stock) shall be treated as the cancellation
of the existing Option or SAR and the grant of a new Option or SAR.  If the
vesting or receipt of Shares under the Award is deferred to a later date, any
amount (whether denominated in Shares or cash) paid in addition to the original
number of Shares subject to the Award will not be treated as an increase in the
number of Shares subject to the Award if the additional amount is based either
on a reasonable rate of interest or on one or more predetermined actual
investments such that the amount payable by the Company at the later date will
be based on the actual rate of return of a specific investment (including any
decrease as well as any increase in the value of an investment).

 

(h)                                 Early Exercise.  The Award Agreement may,
but need not, include a provision whereby the Grantee may elect at any time
while an Employee, Director or Consultant to exercise any part or all of the
Award prior to full vesting of the Award.  Any unvested Shares received pursuant
to such exercise may be subject to a repurchase right in favor of the Company or
a Related Entity or to any other restriction the Administrator determines to be
appropriate.

 

(i)                                     Term of Award.  The term of each Award
shall be the term stated in the Award Agreement, provided, however, that the
term of an Award shall be no more than eight (8) years from the date of grant
thereof.  However, in the case of an Incentive Stock Option granted to a Grantee
who, at the time the Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary of the

 

7

--------------------------------------------------------------------------------


 

Company, the term of the Incentive Stock Option shall be five (5) years from the
date of grant thereof or such shorter term as may be provided in the Award
Agreement.

 

(j)                                    Transferability of Awards.  Incentive
Stock Options may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee.  Other Awards shall be transferable by will and by the laws of
descent and distribution, and during the lifetime of the Grantee, by gift or
pursuant to a domestic relations order to members of the Grantee’s Immediate
Family to the extent and in the manner determined by the Administrator. 
Notwithstanding the foregoing, the Grantee may designate a beneficiary of the
Grantee’s Award in the event of the Grantee’s death on a beneficiary designation
form provided by the Administrator.

 

(k)                                 Time of Granting Awards.  The date of grant
of an Award shall for all purposes be the date on which the Administrator makes
the determination to grant such Award, or such later date as is determined by
the Administrator.

 

7.                                      Award Exercise or Purchase Price,
Consideration and Taxes.

 

(a)                                 Exercise or Purchase Price.  The exercise or
purchase price, if any, for an Award shall be as follows:

 

(i)                                     In the case of an Incentive Stock
Option:

 

(A)                               granted to an Employee who, at the time of the
grant of such Incentive Stock Option owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary of the Company, the per Share exercise price shall be not
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant; or

 

(B)                               granted to any Employee other than an Employee
described in the preceding paragraph, the per Share exercise price shall be not
less than one hundred percent (100%) of the Fair Market Value per Share on the
date of grant.

 

(ii)                                  In the case of a Non-Qualified Stock
Option, the per Share exercise price shall be not less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.

 

(iii)                               In the case of a SAR, the base amount on
which the stock appreciation is calculated shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

 

(iv)                              In the case of Awards intended to qualify as
Performance-Based Compensation, the exercise or purchase price, if any, shall be
not less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

 

(v)                                 In the case of other Awards, such price as
is determined by the Administrator.

 

(vi)                              Notwithstanding the foregoing provisions of
this Section 7(a), in the case of an Award issued pursuant to
Section 6(d) above, the exercise or purchase price for the Award shall be
determined in accordance with the provisions of the relevant instrument
evidencing the agreement to issue such Award.

 

(b)                                 Consideration.  Subject to Applicable Laws,
the consideration to be paid for the Shares to be issued upon exercise or
purchase of an Award including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant).  In addition to any other types of
consideration the Administrator may determine, the Administrator is authorized
to accept as consideration for Shares issued under the Plan the following,
provided that the portion of the consideration equal to the par value of the
Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

 

(i)                                     cash;

 

(ii)                                  check;

 

8

--------------------------------------------------------------------------------


 

(iii)                               surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the
Administrator may require (including withholding of Shares otherwise deliverable
upon exercise of the Award) which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate exercise price of the Shares as
to which said Award shall be exercised, provided, however, that Shares acquired
under the Plan or any other equity compensation plan or agreement of the Company
must have been held by the Grantee for a period of more than six (6) months;

 

(iv)                              with respect to Options, payment through a
broker-dealer sale and remittance procedure pursuant to which the Grantee
(A) shall provide written instructions to a Company designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (B) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction; or

 

(v)                                 any combination of the foregoing methods of
payment.

 

(c)                                  Taxes.  No Shares shall be delivered under
the Plan to any Grantee or other person until such Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of any
non-U.S., federal, state, or local income and employment tax withholding
obligations, including, without limitation, obligations incident to the receipt
of Shares or the disqualifying disposition of Shares received on exercise of an
Incentive Stock Option.  Upon exercise of an Award the Company shall withhold or
collect from Grantee an amount sufficient to satisfy such tax obligations.

 

8.                                      Exercise of Award.

 

(a)                                 Procedure for Exercise; Rights as a
Stockholder.

 

(i)                                     Any Award granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator under the terms of the Plan and specified in the Award Agreement.

 

(ii)                                  An Award shall be deemed to be exercised
when written notice of such exercise has been given to the Company in accordance
with the terms of the Award by the person entitled to exercise the Award and
full payment for the Shares with respect to which the Award is exercised,
including, to the extent selected, use of the broker-dealer sale and remittance
procedure to pay the purchase price as provided in Section 7(b)(iv).

 

(b)                                 Exercise of Award Following Termination of
Continuous Active Service.

 

(i)                                     An Award may not be exercised after the
termination date of such Award set forth in the Award Agreement and may be
exercised following the termination of a Grantee’s Continuous Active Service
only to the extent provided in the Award Agreement.

 

(ii)                                  Where the Award Agreement permits a
Grantee to exercise an Award following the termination of the Grantee’s
Continuous Active Service for a specified period, the Award shall terminate to
the extent not exercised on the last day of the specified period or the last day
of the original term of the Award, whichever occurs first.

 

(iii)                               Any Award designated as an Incentive Stock
Option to the extent not exercised within the time permitted by law for the
exercise of Incentive Stock Options following the termination of a Grantee’s
Continuous Active Service shall convert automatically to a Non-Qualified Stock
Option and thereafter shall be exercisable as such to the extent exercisable by
its terms for the period specified in the Award Agreement.

 

9.                                      Conditions Upon Issuance of Shares.

 

(a)                                 Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all Applicable Laws,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

(b)                                 As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by any Applicable Laws.

 

9

--------------------------------------------------------------------------------


 

10.                               Adjustments Upon Changes in Capitalization. 
Subject to any required action by the stockholders of the Company, the number of
Shares covered by each outstanding Award, and the number of Shares which have
been authorized for issuance under the Plan but as to which no Awards have yet
been granted or which have been returned to the Plan, the exercise or purchase
price of each such outstanding Award, the maximum number of Shares with respect
to which Awards may be granted to any Grantee in any fiscal year of the Company,
as well as any other terms that the Administrator determines require adjustment
shall be proportionately adjusted for (i) any increase or decrease in the number
of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Shares, or similar transaction
affecting the Shares, (ii) any other increase or decrease in the number of
issued Shares effected without receipt of consideration by the Company, or
(iii) as the Administrator may determine in its discretion, any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator and the Administrator’s
determination shall be final, binding and conclusive.  Except as the
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award.

 

11.                               Corporate Transactions.

 

(a)                                 Termination of Award to Extent Not Assumed
in Corporate Transaction.  Effective upon the consummation of a Corporate
Transaction, all outstanding Awards under the Plan shall terminate.  However,
all such Awards shall not terminate to the extent they are Assumed in connection
with the Corporate Transaction.

 

(b)                                 Acceleration of Award Upon Corporate
Transaction.  Except as provided otherwise in an individual Award Agreement, in
the event of a Corporate Transaction, for the portion of each Award that is
neither Assumed nor Replaced, such portion of the Award shall automatically
become fully vested and exercisable and be released from any repurchase or
forfeiture rights (other than repurchase rights exercisable at fair market
value) for all of the Shares at the time represented by such portion of the
Award, immediately prior to the specified effective date of such Corporate
Transaction.

 

(c)                                  Effect of Acceleration on Incentive Stock
Options.  Any Incentive Stock Option accelerated under this Section 11 in
connection with a Corporate Transaction shall remain exercisable as an Incentive
Stock Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.  To the extent such dollar
limitation is exceeded, the excess Options shall be treated as Non-Qualified
Stock Options.

 

12.                               Effective Date and Term of Plan.  The Plan
originally became effective upon its approval by the stockholders of the
Company.  The Plan, as amended and restated, shall become effective upon its
approval by the stockholders of the Company.  It shall continue in effect for a
term of ten (10) years from the date of such approval unless sooner terminated. 
Subject to Applicable Laws, Awards may be granted under the Plan upon its
becoming effective.

 

13.                               Amendment, Suspension or Termination of the
Plan.

 

(a)                                 The Board may at any time amend, suspend or
terminate the Plan; provided, however, that no such amendment shall be made
without the approval of the Company’s stockholders to the extent such approval
is required by Applicable Laws, or if such amendment would change any of the
provisions of Section 4(b)(vi) or this Section 13(a). Notwithstanding any other
provision of the Plan to the contrary, the Board may, in its sole and absolute
discretion and without the consent of any participant, amend the Plan or any
Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable for the purpose of conforming the Plan or such Award
Agreement to any present or future law, regulation or rule applicable to the
Plan, including, but not limited to, Section 409A of the Code.

 

(b)                                 No Award may be granted during any
suspension of the Plan or after termination of the Plan.

 

(c)                                  No suspension or termination of the Plan
(including termination of the Plan under Section 12, above) shall adversely
affect any rights under Awards already granted to a Grantee.

 

14.                               Reservation of Shares.

 

(a)                                 The Company, during the term of the Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

10

--------------------------------------------------------------------------------


 

(b)                                 The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

15.                               No Effect on Terms of Employment/Consulting
Relationship.  The Plan shall not confer upon any Grantee any right with respect
to the Grantee’s Continuous Active Service, nor shall it interfere in any way
with his or her right or the right of the Company or any Related Entity to
terminate the Grantee’s Continuous Active Service at any time, with or without
Cause, and with or without notice.  The ability of the Company or any Related
Entity to terminate the employment of a Grantee who is employed at will is in no
way affected by its determination that the Grantee’s Continuous Active Service
has been terminated for Cause for the purposes of this Plan.

 

16.                               No Effect on Retirement and Other Benefit
Plans.  Except as specifically provided in a retirement or other benefit plan of
the Company or a Related Entity, Awards shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or a Related Entity, and shall not affect any benefits under any other
benefit plan of any kind or any benefit plan subsequently instituted under which
the availability or amount of benefits is related to level of compensation.  The
Plan is not a “Retirement Plan” or “Welfare Plan” under the Employee Retirement
Income Security Act of 1974, as amended.

 

17.                               Unfunded Obligation.  Grantees shall have the
status of general unsecured creditors of the Company.  Any amounts payable to
Grantees pursuant to the Plan shall be unfunded and unsecured obligations for
all purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974, as amended.  Neither the Company nor any Related
Entity shall be required to segregate any monies from its general funds, or to
create any trusts, or establish any special accounts with respect to such
obligations.  The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder.  Any investments or the creation or
maintenance of any trust or any Grantee account shall not create or constitute a
trust or fiduciary relationship between the Administrator, the Company or any
Related Entity and a Grantee, or otherwise create any vested or beneficial
interest in any Grantee or the Grantee’s creditors in any assets of the Company
or a Related Entity.  The Grantees shall have no claim against the Company or
any Related Entity for any changes in the value of any assets that may be
invested or reinvested by the Company with respect to the Plan.

 

11

--------------------------------------------------------------------------------